UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): December 20, 2004 (December 17, 2004) ESSEX PROPERTY TRUST, INC. (Exact Name of Registrant as Specified in its Charter) 001-13106 (Commission File Number) Maryland 77-0369576 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 925 East Meadow Drive, Palo Alto, California 94303 (Address of Principal Executive Offices) (Zip Code) (650)494-3700 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) Item 8.01 Other Events On August 30, 2007, Essex Property Trust, Inc. announced in a press release the Company’s Common Stock Repurchase Plan. The full text of the press release issued in connection with this announcement is incorporated herein by reference and attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits (a) - (b) Not applicable. (c) Exhibits. Exhibit Number Description 99.1 Press release issued by Essex Property Trust, Inc., dated August 30, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 30, 2007 Essex Property Trust, Inc. By: /s/ Michael T. Dance Michael T. Dance Executive Vice President & Chief Financial Officer EXHIBIT INDEX Exhibit Number Description 99.1 Press release issued by Essex Property Trust, Inc., dated August 30, 2007.
